Exhibit 21 Subsidiaries of the Registrant The following table provides a listing of the direct and indirect operating subsidiaries of the Registrant as of December 31, 2008, the percent of voting stock held by the Registrant, and the jurisdiction of incorporation or organization in which each subsidiary was incorporated or organized. Subsidiaries of the Registrant Jurisdiction of Incorporation or Organization Percentage Voting Stock Held by Registrant Farmers Bank & Capital Trust Co. Kentucky 100% United Bank & Trust Company Kentucky 100% First Citizens Bank Kentucky 100% The Lawrenceburg Bank and Trust Company Kentucky 100% Citizens Bank of Northern Kentucky, Inc. Kentucky 100% FCB Services, Inc. Kentucky 100% Kentucky General Holdings, LLC Kentucky 100% FFKT Insurance Services, Inc. Kentucky 100% EKT Properties, Inc. Kentucky 100% Farmers Capital Bank Trust I Delaware 100% Farmers Capital Bank Trust II Delaware 100% Farmers Capital Bank Trust III Delaware 100% KHL Holdings, LLC 1 Kentucky Kentucky Home Life Insurance Company 2 Kentucky Kentucky General Life Insurance Company, Inc. 3 Kentucky Leasing One Corporation 4 Kentucky Farmers Bank Realty Co. 4 Kentucky EG Properties, Inc.4 Kentucky Farmers Capital Insurance Corporation 4 Kentucky FA Properties, Inc.4 Kentucky Farmers Fidelity Insurance Agency, LLP 5 Kentucky Austin Park Apartments, LTD 6 Kentucky Frankfort Apartments II, LTD 7 Kentucky ENKY Properties, Inc. 8 Kentucky EGT Properties9 Kentucky NUBT Properties, LLC10 Kentucky Flowing Creek Realty, LLC11 Indiana 1 Kentucky General holds a 45% equity and 50% voting interest in KHL Holdings, LLC. 2 A wholly-owned subsidiary of KHL Holdings, LLC. 3 No stock issued; inactive company. 4 A wholly-owned subsidiary of Farmers Bank. 5 A fifty (50%) percent owned LLP of Farmers Insurance. 6 Farmers Bank has a 99% limited interest in this partnership. 7 Farmers Bank has a 99.9% limited interest in this partnership. 8 A wholly-owned subsidiary of Citizens Northern. 9 A wholly-owned subsidiary of United
